DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the following examiner’s amendment was given in a telephone interview (see attached Interview Summary).
	In the Claims, the following amendments are made:
	Per claim 7, line 1, insert --second-- before “access command”.
	Per claim 11, line 5, insert --;-- after “accelerator”.
	Per claim 15, line 9, replace “a” before “host device” with --the--.  Delete the last three lines reciting “the request to process includes identifiers of a plurality of operations to perform a machine learning operation at the processing resources instead of using resources of the host device or accelerator”.
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
	Per claim 1, the claim is now allowable as the Applicant has taken steps to address the previous rejection based on 35 U.S.C. 112(b).  See the Office action mailed 
	Per claims 2-10, the claims are dependent on claim 1 and as such are allowable for at least the same reason as claim 1.
	Per claim 11, the primary reason for allowance is the inclusion of previously indicated allowable subject matter of claim 12.  See the Office action mailed 27 November 2020, section titled “Allowable Subject Matter” for a stated reason for allowance.
	Per claims 13-14, the claims are dependent on claim 11 and as such are allowable for at least the same reason as claim 11.
	Per claim 15, the primary reason for allowance is the inclusion of previously indicated allowable subject matter of claim 12.  See the Office action mailed 27 November 2020, section titled “Allowable Subject Matter” for a stated reason for allowance.
	Per claims 16-20, the claims are dependent on claim 15 and as such are allowable for at least the same reason as claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mano Padmanabhan can be reached on (571)272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

25 February 2021